DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
To add clarity to the interview summary, the Examiner recommended adding subject matter from paragraph 18 (“The remaining regions are grouped into clusters based on their mean distance from each other using a k-means clustering algorithm. Each cluster is assigned a compactness score that represents how close the regions of the cluster are to each other. The clusters are then filtered to exclude those that fail to satisfy one or more criteria, such as a threshold compactness score, further reducing the amount of data.”).
Some of the key differences is the compactness score are as follows.  In the pending application, the compactness score is based on their mean distance from each other using a k-means clustering algorithm.  While in Ke, the clustering is histogram based.   Additionally, In the pending application, a plurality of clusters are selected using a presumably fixed threshold, while Ke selects only one highest score by excluding lower score values.  The above statements should NOT be treated as an indication of allowability.
All 35 USC 101 rejections are withdrawn.
All 35 USC 112 rejections are withdrawn.
In response to Applicant’s arguments (102), see new rejection below.
In Summary, Ke discloses 
dividing the current frame into nonoverlapping blocks of size N × N.   (limitation 1)

A histogram of motion vectors (Fig. 1b-1c) is created, which shows the number of motion vectors per block.  (limitation 2-3)
All blocks with counts more than 40 are selected as cluster centers (This is analogous to not selecting [filtering out] blocks with counts 40 and less). (limitation 4)
A K-means algorithm is used to create clusters (limitation 5)
The size of each cluster is determined and the cluster with the largest count is considered as the cluster of the target (This is analogous to not selecting blocks [filtering out] that are not the largest). (limitation 6-7)
An auxiliary tracking area S is defined, such that S contains n blocks and wherein m ones belong to the target’s cluster. S should satisfy the following criteria. Size Criterion & Reliability Criterion, which are used to guide object tracking (limitation 8)
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke (“Progressive Motion Vector Clustering for Motion Estimation and Auxiliary Tracking”).
Ke discloses 1. (Currently Amended) A method for detecting motion in video, the method comprising: 
dividing a frame of video into regions; (Ke, pg.33:2, 2nd paragraph, “We take two adjacent frames in video sequence Park Joy (720p) [Xiph.org 2013] as an example to illustrate the clustering features of motion vectors. Figure 1(a) shows two adjacent frames of the Park Joy sequence. Figure 1(b) shows the histogram of motion vectors computed by the FS algorithm with search range (−8, 7) and block size 16×16. Each point in plane xoy denotes a motion vector (x, y), and the block count axis shows the number of the blocks whose motion vectors are (x, y). We can see that the motion vectors follow a two-dimensional discrete distribution, and they have several peaks, that is, the counts of some vectors and their neighbors are much higher than the others.”; 
Section 2.1, 1st paragraph 1, “Block matching motion estimation (BMME) divides the current frame into nonoverlapping blocks of size N × N, and each block is designated to a search area in the reference frame.”)
assigning motion vectors from the video to at least some of the regions; (Ke, pg.33:2, 2nd paragraph, “We take two adjacent frames in video sequence Park Joy (720p) [Xiph.org 2013] as an example to illustrate the clustering features of motion vectors. Figure 1(a) shows two adjacent frames of the Park Joy sequence. Figure 1(b) shows the histogram of motion vectors computed by the FS algorithm with search range (−8, 7) and block size 16×16. Each point in plane xoy denotes a motion vector (x, y), and the block count axis shows the number of the blocks whose motion vectors are (x, y). We can see that the motion vectors follow a two-dimensional discrete distribution, and they have several peaks, that is, the counts of some vectors and their neighbors are much higher than the others.” where the histogram shows the number of vectors; 
Section 2.1, 1st paragraph 1, “Then, each block is matched with the candidate blocks in the search area to find the best-matching candidate. The displacement of the best-matching block is the motion vector of the current block.”, where a plurality of motion vectors are determined for each block)
determining a vector score for each one of the regions that comprises a representation of one or more motion vectors assigned to a given region; (Ke, pg.33:2, 2nd paragraph, “We take two adjacent frames in video sequence Park Joy (720p) [Xiph.org 2013] as an example to illustrate the clustering features of motion vectors. Figure 1(a) shows two adjacent frames of the Park Joy sequence. Figure 1(b) shows the histogram of motion vectors computed by the FS algorithm with search range (−8, 7) and block size 16×16. Each point in plane xoy denotes a motion vector (x, y), and the block count axis shows the number of the blocks whose motion vectors are (x, y). We can see that the motion vectors follow a two-dimensional discrete distribution, and they have several peaks, that is, the counts of some vectors and their neighbors are much higher than the others.”, block histogram value)
filtering out one or more of the regions based at least on the vector score determined for each of the regions, resulting in a subset of the regions to divide into clusters;  dividing the subset of the regions into the clusters;  (Ke, pg.33:2, 2nd paragraph, “We take two adjacent frames in video sequence Park Joy (720p) [Xiph.org 2013] as an example to illustrate the clustering features of motion vectors. Figure 1(a) shows two adjacent frames of the Park Joy sequence. Figure 1(b) shows the histogram of motion vectors computed by the FS algorithm with search range (−8, 7) and block size 16×16. Each point in plane xoy denotes a motion vector (x, y), and the block count axis shows the number of the blocks whose motion vectors are (x, y). We can see that the motion vectors follow a two-dimensional discrete distribution, and they have several peaks, that is, the counts of some vectors and their neighbors are much higher than the others.”, where the histogram is of vector scores 
Ke, pg.33:2, 3rd paragraph, “The motion vectors of the frame have a structure of clustering. To illustrate it, we manually select 20 different motion vectors, whose counts are more than 40, as the cluster centers. Then, the K-means [MacQueen 1967] algorithm is employed to classify the motion vectors into 20 clusters.”, and clusters are determined from the histogram)
identifying a compactness score for each of the clusters; filtering out one or more of the clusters based on the compactness score for each of the clusters, resulting in a subset of the clusters to track in at least one other frame of the video; and  (Ke, Section 5, paragraph 2, “For each cluster, we count its member blocks that cover the target object. The cluster with the largest count is considered as the cluster of the target.  An auxiliary tracking area is a block-based region, in which most of the blocks belong to the target’s cluster. For simplicity, an auxiliary tracking area S is defined as a rectangle area.”, where member count is compactness score and the largest is the target to be tracked)
identifying the motion in the video in response an appearance in at least the one other frame of the video of a cluster similar to at least one of the subset of the clusters.  (Kee, Section 5, bottom pg. 33:14-15, “For each ti, we compute the average motion vector mvi of its interior blocks which belongs to the target’s cluster. Then, we use the average value of mv1, mv2 ... mvk to estimate the position of the target in the next frame. The estimation result is applied to a predictive mean shift method [Comaniciu and Ramesh 2000] for object tracking. Because of significant appearance changes and occasional disappearances, periodic analysis of the target object and update of the target model should be taken into account.”, where the target is the ‘cluster of target’ (i.e. largest count))

Ke discloses 2. (Currently Amended) The method of claim 1 wherein the vector score comprises a magnitude representation of the one or more motion vectors in the given region. (Ke, pg.33:2, 2nd paragraph, “We take two adjacent frames in video sequence Park Joy (720p) [Xiph.org 2013] as an example to illustrate the clustering features of motion vectors. Figure 1(a) shows two adjacent frames of the Park Joy sequence. Figure 1(b) shows the histogram of motion vectors computed by the FS algorithm with search range (−8, 7) and block size 16×16. Each point in plane xoy denotes a motion vector (x, y), and the block count axis shows the number of the blocks whose motion vectors are (x, y). We can see that the motion vectors follow a two-dimensional discrete distribution, and they have several peaks, that is, the counts of some vectors and their neighbors are much higher than the others.”, block histogram value)

Ke discloses 3. (Currently Amended) The method of claim 1, further comprising selecting the one or more of the clusters in response to the compactness score satisfying one or more criteria.  (Ke, Section 5, paragraph 2, “For each cluster, we count its member blocks that cover the target object. The cluster with the largest count is considered as the cluster of the target.  An auxiliary tracking area is a block-based region, in which most of the blocks belong to the target’s cluster. For simplicity, an auxiliary tracking area S is defined as a rectangle area.”, where member count is compactness score and the largest is the target to be tracked)

Ke discloses 4. (Currently Amended) The method of claim  1 further comprising determining that the cluster is similar to the at least one of the subset of the clusters by comparing one or more of a location of the cluster, a size of the cluster, and a bounding box for the cluster to one or more of a location of the at least one of the subset of the clusters, a size of the at least one of the subset of the clusters, and a bounding box of the at least one of the subset of the clusters.  (Ke, pg. 33:4, paragraph 1, “Inspired by this, we create several auxiliary tracking areas from the motion vector clustering statistics. The creation does not need 3D calculation or depth analysis. As Figure 5 shows, with the help of the auxiliary tracking areas, the target object (road sign) could be tracked effectively despite severe appearance changes or even occasional disappearances”; see also Fig. 5)


Ke discloses 5. (Currently Amended) The method of claim 1 wherein the vector score for each of the regions comprises a sum of the one or more motion vectors.  (Ke, pg.33:2, 2nd paragraph, “We take two adjacent frames in video sequence Park Joy (720p) [Xiph.org 2013] as an example to illustrate the clustering features of motion vectors. Figure 1(a) shows two adjacent frames of the Park Joy sequence. Figure 1(b) shows the histogram of motion vectors computed by the FS algorithm with search range (−8, 7) and block size 16×16. Each point in plane xoy denotes a motion vector (x, y), and the block count axis shows the number of the blocks whose motion vectors are (x, y). We can see that the motion vectors follow a two-dimensional discrete distribution, and they have several peaks, that is, the counts of some vectors and their neighbors are much higher than the others.”, where the histogram is of vector scores)

Ke discloses 6. (Currently Amended) The method of claim  5 further comprising calculating the sum of the one or more motion vectors for each of the regions using less than half of the one or more motion vectors in each region.  (Ke, Fig. 6, only one selected motion vector out of 3)

Ke discloses 7. (Currently Amended) The method of claim 5 further comprising selecting the given region in response to an average motion vector for the given region satisfying one or more criteria.  (Ke, section 3.1, “According to the Manhattan distance, the representative vector rCi of cluster Ci is the vector with the minimum average distance within the cluster.”)

Claim 8 is rejected under similar grounds as claim 1.

Claim 9 is rejected under similar grounds as claim 4.

Claim 10 is rejected under similar grounds as claim 2.

Claim 11 is rejected under similar grounds as claim 6.


Ke discloses 12. (Currently Amended) The computing apparatus of claim 10 wherein to exclude the at least some of the regions based on the vector score determined for each of the regions, the program instructions direct the computing apparatus to exclude a given region in response to the magnitude representation for the given region not satisfying one or more criteria.  (Ke, pg.33:2, 3rd paragraph, “The motion vectors of the frame have a structure of clustering. To illustrate it, we manually select 20 different motion vectors, whose counts are more than 40, as the cluster centers. Then, the K-means [MacQueen 1967] algorithm is employed to classify the motion vectors into 20 clusters.”, regions with counts less than 40 are excluded)

Claim 13 is rejected under similar grounds as claim 5.

Claim 14 is rejected under similar grounds as claim 3.


Ke discloses 15. (Currently Amended) One or more non-transitory computer readable storage media having program instructions stored thereon that, when executed by a processor, direct a computing apparatus to at least: 
divide a frame of video into regions; (Ke, pg.33:2, 2nd paragraph, “We take two adjacent frames in video sequence Park Joy (720p) [Xiph.org 2013] as an example to illustrate the clustering features of motion vectors. Figure 1(a) shows two adjacent frames of the Park Joy sequence. Figure 1(b) shows the histogram of motion vectors computed by the FS algorithm with search range (−8, 7) and block size 16×16. Each point in plane xoy denotes a motion vector (x, y), and the block count axis shows the number of the blocks whose motion vectors are (x, y). We can see that the motion vectors follow a two-dimensional discrete distribution, and they have several peaks, that is, the counts of some vectors and their neighbors are much higher than the others.”; 
Section 2.1, 1st paragraph 1, “Block matching motion estimation (BMME) divides the current frame into nonoverlapping blocks of size N × N, and each block is designated to a search area in the reference frame.”)
identify a vector score for each of the regions; (Ke, pg.33:2, 2nd paragraph, “We take two adjacent frames in video sequence Park Joy (720p) [Xiph.org 2013] as an example to illustrate the clustering features of motion vectors. Figure 1(a) shows two adjacent frames of the Park Joy sequence. Figure 1(b) shows the histogram of motion vectors computed by the FS algorithm with search range (−8, 7) and block size 16×16. Each point in plane xoy denotes a motion vector (x, y), and the block count axis shows the number of the blocks whose motion vectors are (x, y). We can see that the motion vectors follow a two-dimensional discrete distribution, and they have several peaks, that is, the counts of some vectors and their neighbors are much higher than the others.”)
filter out one or more of the regions based on the vector score identified for each of the regions, resulting in a subset of the regions to divide into clusters; divide the subset of the regions into the clusters; (Ke, pg.33:2, 2nd paragraph, “We take two adjacent frames in video sequence Park Joy (720p) [Xiph.org 2013] as an example to illustrate the clustering features of motion vectors. Figure 1(a) shows two adjacent frames of the Park Joy sequence. Figure 1(b) shows the histogram of motion vectors computed by the FS algorithm with search range (−8, 7) and block size 16×16. Each point in plane xoy denotes a motion vector (x, y), and the block count axis shows the number of the blocks whose motion vectors are (x, y). We can see that the motion vectors follow a two-dimensional discrete distribution, and they have several peaks, that is, the counts of some vectors and their neighbors are much higher than the others.”, where the histogram is of vector scores 
Ke, pg.33:2, 3rd paragraph, “The motion vectors of the frame have a structure of clustering. To illustrate it, we manually select 20 different motion vectors, whose counts are more than 40, as the cluster centers. Then, the K-means [MacQueen 1967] algorithm is employed to classify the motion vectors into 20 clusters.”, and clusters are determined from the histogram)
identify a cluster metric for each of the clusters; filter out, based on the cluster metric identified for each of the clusters, one or more of the clusters, resulting in a subset of the clusters to track from the frame to at least one other frame of the video; and  (Ke, Section 5, paragraph 2, “For each cluster, we count its member blocks that cover the target object. The cluster with the largest count is considered as the cluster of the target.  An auxiliary tracking area is a block-based region, in which most of the blocks belong to the target’s cluster. For simplicity, an auxiliary tracking area S is defined as a rectangle area.”, where member count is compactness score and the largest is the target to be tracked)
identify motion in the video in response to a cluster appearing in the at least one other frame of the video that is similar to at least one of the one or more of the clusters.  (Kee, Section 5, bottom pg. 33:14-15, “For each ti, we compute the average motion vector mvi of its interior blocks which belongs to the target’s cluster. Then, we use the average value of mv1, mv2 ... mvk to estimate the position of the target in the next frame. The estimation result is applied to a predictive mean shift method [Comaniciu and Ramesh 2000] for object tracking. Because of significant appearance changes and occasional disappearances, periodic analysis of the target object and update of the target model should be taken into account.”, where the target is the ‘cluster of target’ (ie largest count))

Ke discloses 16. (Currently Amended) The one or more non-transitory computer readable storage media of claim 15 wherein the vector score for each of the regions comprises an average of one or more motion vectors in a given region.  (Ke, section 3.1, “According to the Manhattan distance, the representative vector rCi of cluster Ci is the vector with the minimum average distance within the cluster.”)

Ke discloses 17. (Currently Amended) The one or more non-transitory computer readable storage media of claim 16 wherein the program instructions further direct the computing apparatus to calculate the average of the one or more motion vectors for each of the regions using only a fraction of all motion vectors in each region.  (Ke, Fig. 6, only one selected motion vector out of 3)

Ke discloses 18. (Currently Amended) The one or more non-transitory computer readable storage media of claim 17 wherein the fraction comprises one of approximately 1/4 and approximately 1/8.  (Ke, Fig. 6, only one selected motion vector out of 3)

Ke discloses 19. (Currently Amended) The one or more non-transitory computer readable storage media of claim 16 wherein, the program instructions further direct the computing apparatus to select an average motion vector for the given region.  (Ke, section 3.1, “According to the Manhattan distance, the representative vector rCi of cluster Ci is the vector with the minimum average distance within the cluster.”)

Ke discloses 20. (Currently Amended) The one or more non-transitory computer readable storage media of claim 15 wherein the cluster metric comprises a compactness of each of the clusters. (Ke, Section 5, paragraph 2, “For each cluster, we count its member blocks that cover the target object. The cluster with the largest count is considered as the cluster of the target.  An auxiliary tracking area is a block-based region, in which most of the blocks belong to the target’s cluster. For simplicity, an auxiliary tracking area S is defined as a rectangle area.”, where member count is compactness score and the largest is the target to be tracked)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662